DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-8, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Goillot et al. teaches a first and second camera generating a first and second infrared image, along with associated image processing circuitry. Peruch et al. teaches vision processing that performs calculation of depth data. Price teaches color images in the same field of endeavor. Huang et al. teaches performing stereo matching. Furthermore Hattori, Kang, Letessier et al. teach the creation of various data packages.
None of them are explicitly considered to teach “wherein the image processing circuit combines the color image and the depth data into a first data package, the image processing circuit further combines the first infrared image and the depth data into a second data package, and the image processing circuit further combines the first infrared image and the second infrared image into a third data package” or “the image processing circuit extracts red, green, and blue pixels from the first color infrared image and the second color infrared image to combine color components of the first color infrared image and the second color infrared image into a first data package, the image processing circuit extracts infrared components of the first color infrared image and the second color infrared image into a second data package, the image processing circuit further combines the depth data and the color component of the first color infrared image into a third data package, the first data package is applied to augmented reality see-through application, the second data package is applied to Simultaneous Localization and Mapping, hand motion detection and tracking, and six Degree of freedom .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483